AP-77,038
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/25/2015 3:50:37 PM
March 25, 2015
                                                                      Accepted 3/25/2015 3:58:28 PM
                                                                                        ABEL ACOSTA
                                     No. AP-77,038                                              CLERK

                     IN THE COURT OF CRIMINAL APPEALS
                              AT AUSTIN, TEXAS

   __________________________________________________________________


                        US CARNELL PETETAN, JR., a/k/a,
                        CARNELL PETETAN, JR., Appellant

                                            v.

                               THE STATE OF TEXAS




    MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

   __________________________________________________________________


  TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
  APPEALS:

          Comes now, US Carnell Petetan, Jr., Appellant in the above styled and

  numbered cause and would show this honorable Court the following:

                                            I.

          Petetan was convicted in the above cause for the offense of capital murder

  and punishment was at death. Notice of appeal was timely filed and the appeal

  docketed in this Court.
                                          II.

      A clerk’s record was filed on September 4, 2014. A reporter’s record was

filed on March 3, 2015. Petetan’s brief is due on April 2, 2015.

                                         III.


      Appellant seeks a 90 day extension of the current deadline in which to file

Appellant’s brief, up to and including, July 1, 2015.

                                          IV.

      This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

      The record in this cause is voluminous. It is comprised of 67 volumes and

various electronic exhibits. The record is 9,890 pages in length. Counsel has not

had an opportunity to review the record and prepare Appellant’s brief by April 2,

2015. Filing of the brief cannot be accomplished by the current deadline while still

effectively representing Appellant on direct appeal to this Court.

                                          V.

      This is the first request for an extension to file Appellant’s brief.

                                      PRAYER

      Appellant requests this Court grant the motion and extend the time to file

Appellant’s brief by 90 days, up to and including, July 1, 2015.




                                           2
                                                  Respectfully submitted,

                                                  /s/Richard E. Wetzel
                                                  Richard E. Wetzel
                                                  State Bar No. 21236300

                                                  1411 West Ave., Suite 100
                                                  Austin, Texas 78701

                                                  (512) 469-7943
                                                  (512) 474-5594
                                                  wetzel_law@1411west.com

                                                  Attorney for Appellant
                                                  US Carnell Petetan, Jr.

                        CERTIFICATE OF SERVICE

       This is to certify a true and correct copy of this pleading was mailed to
Counsel for the State of Texas, Abel Reyna, Criminal District Attorney, 219 N. 6th
St., Ste. 200, Waco, TX, 76701 on this the 25th day of March, 2015.


                                                  /s/Richard E. Wetzel
                                                  Richard E. Wetzel
                                                  State Bar No. 21236300




                                        3